KRUEGER, Judge.
The appellant was tried and convicted of the offense of aggravated assault and his punishment assessed at a fine of $150.
The record is before us without a statement of facts in the absence of which we cannot properly appraise the bills of exception or the objections to the court’s charge. No defect in the indictment has been pointed out or perceived. Therefore, the judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.